 

Exhibit 10.1

 



EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”), is entered into as of September 17,
2018 (the “Effective Date”), by and between Senmiao Technology Limited,
incorporated under the laws of the State of Nevada (the “Company”) and Xiaoyuan
Zhang, an individual (the “Executive”). Except with respect to the direct
employment of the Executive by the Company, the term “Company” as used herein
with respect to all obligations of the Executive hereunder shall be deemed to
include the Company and all of its subsidiary and variable interest entity
(collectively, the “Group”).

 

RECITALS

 

WHEREAS, the Company desires to employ the Executive as its Chief Financial
Officer and Treasurer and to assure itself of the services of the Executive
during the term of Employment (as defined below); and

 



WHEREAS, the Executive desires to be employed by the Company as its Chief
Financial Officer and Treasurer during the term of Employment and upon the terms
and conditions of this Agreement.





 

NOW, THEREFORE, in consideration of the mutual promises set forth in this
Agreement, the parties agree as follows:

 

1.   POSITION

 

The Executive hereby accepts the positions of Chief Financial Officer and
Treasurer (the “Employment”) of the Company.

 

2.   TERM

 

Subject to the terms and conditions of this Agreement, the initial term of the
Employment shall be one (1) year commencing on the Effective Date, unless
terminated earlier pursuant to the terms of this Agreement. The Employment will
be renewed automatically for additional one-year terms if neither the Company
nor the Executive provides a notice of termination of the Employment to the
other party within thirty (30) days prior to the expiration of the applicable
term.

 

3.   DUTIES AND RESPONSIBILITIES

 

  (a) The Executive’s duties at the Company will include all the duties and
responsibilities associated with a Chief Financial Officer and Treasurer of a
U.S. listed public company with primary operations in the People’s Republic of
China. As Chief Financial Officer and Treasurer of the Company, the Executive
shall be primarily responsible for all financial and strategic aspects of the
business of the Company, including the development and implementation of the
strategic development plans of the Company and preparation and review of the
financial operations and financial statements of the Company, as well as all
tasks and responsibilities normally associated with the offices of Chief
Financial Officer and Treasurer of an online marketplace lending business of
similar size and nature to the Company. During the term of her Employment,
Executive shall report to and be responsible the Company’s Chief Executive
Officer and the Company’s board of directors (including any designated audit or
other committee thereof) (the “Board”). Executive shall also perform such other
duties and responsibilities as may be determined by the Board and the Chief
Executive Officer, as long as such duties and responsibilities are consistent
with those of the Company’s Chief Financial Officer and Treasurer.

 



 1 

 

 

  (b) The Executive shall devote all of her working time, attention and skills
to the performance of her duties to the Company and the Group and shall
faithfully and diligently serve the Company and the Group in accordance with
this Agreement, the Articles of Incorporation and Bylaws of the Company, as
amended and restated from time to time, and the guidelines, policies and
procedures of the Company approved from time to time by the Board.

 

  (c) The Executive shall use her best efforts to perform her duties hereunder.
The Executive shall not, without the prior written consent of the Board, become
an employee of any entity other than the Company and any member of the Group,
and shall not be concerned or interested in any business or entity that engages
in the same business in which the Company or any member of the Group engages
(any such business or entity, a “Competitor”), provided that nothing in this
clause shall preclude the Executive from holding less than one percent (1%) of
the outstanding equity of any Competitor that is listed on any securities
exchange or recognized securities market anywhere. The Executive shall notify
the Company in writing of her interest in such shares or securities in a timely
manner and with such details and particulars as the Company may reasonably
require.

 

4.   NO BREACH OF CONTRACT

 

The Executive hereby represents to the Company that: (i) the execution and
delivery of this Agreement by the Executive and the performance by the Executive
of her duties hereunder shall not constitute a breach of, or otherwise
contravene, the terms of any other agreement or policy to which the Executive is
a party or otherwise bound except for agreements entered into by and between the
Executive and any member of the Group pursuant to applicable law, if any;
(ii) that the Executive has no information (including, without limitation,
confidential information and trade secrets) relating to any other person or
entity which would prevent, or be violated by, the Executive entering into this
Agreement or carrying out her duties hereunder; (iii) that the Executive is not
bound by any confidentiality, trade secret or similar agreement (other than
this) with any other person or entity except for other member(s) of the Group,
as the case may be.

 

5.   LOCATION

 

The Executive will be based in Sichuan Province, China. The Company reserves the
right to transfer or second the Executive to any location in China or elsewhere
in accordance with its operational requirements.

 

6.   COMPENSATION AND BENEFITS

 

  (a) Base Salary. The Executive’s initial pre-tax base salary shall be RMB
45,000 per month, paid monthly in arrears in accordance with the Company’s
regular payroll practices, and such compensation is subject to annual review and
adjustment by the Board in its sole discretion.

 

  (b) Bonus. The Executive shall be eligible for cash bonuses as determined by
the Board in its sole discretion.

 

  (c) Equity Incentives. To the extent the Company adopts and maintains an
equity incentive plan, the Executive will be eligible to participate in such
plan pursuant to the terms thereof as determined by the Board.

 

  (d) Benefits. The Executive is eligible for participation in any standard
employee benefit plan of the Company that currently exists or may be adopted by
the Company in the future, including, but not limited to, any retirement plan,
life insurance plan, health insurance plan and travel/holiday plan, provided
that such plans shall be subject to review and approval by the Board.

 



 2 

 

 

  (e) Expenses. The Executive shall be entitled to reimbursement by the Company
for all reasonable ordinary and necessary travel and other expenses incurred by
the Executive in the performance of her duties under this Agreement; provided
that she properly accounts for such expenses in accordance with the Company’s
policies and procedures.

 

7.   TERMINATION OF THE AGREEMENT

 

  (a) By the Company.

 

(i) For Cause. The Company may terminate the Employment for cause, at any time,
without notice or remuneration (unless notice or remuneration is specifically
required by applicable U.S. federal or state law, in which case notice or
remuneration will be provided in accordance with applicable law), if:

 

(1)the Executive is convicted or pleads guilty to a felony or to an act of
fraud, misappropriation or embezzlement;

 

(2)the Executive has been grossly negligent or acted dishonestly to the
detriment of the Company;

 

(3)the Executive has engaged in actions amounting to willful misconduct or
failed to perform her duties hereunder and such failure continues after the
Executive is afforded not less than fifteen (15) days to cure such failure; or

 

(4)the Executive violates Sections 8, 9 or 10 of this Agreement.  

 

Upon termination for “cause”, the Executive shall be entitled to the amount of
base salary earned and not paid prior to termination. However, the Executive
will not be entitled to receive payment of any severance benefits or other
amounts by reason of the termination, and the Executive’s right to all other
benefits will terminate, except as required by any applicable law.

 



(ii) For Death and Disability. The Company may also terminate the Employment, at
any time, without notice or remuneration (unless notice or remuneration is
specifically required by applicable U.S. federal or state law, in which case
notice or remuneration will be provided in accordance with applicable law), if:



 

(1)the Executive has died, or

 

(2)the Executive has a disability which shall mean a physical or mental
impairment which, as reasonably determined by the Board, renders the Executive
unable to perform the essential functions of her employment with the Company,
with or without reasonable accommodation, for more than 120 days in any 12-month
period, unless a longer period is required by applicable law, in which case that
longer period would apply.

 

Upon termination for death or disability, the Executive shall be entitled to the
amount of base salary earned and not paid prior to termination. However, the
Executive will not be entitled to receive payment of any severance benefits or
other amounts by reason of the termination, and the Executive’s right to all
other benefits will terminate, except as required by any applicable law.

 



 3 

 

 

(iii) Without Cause. The Company may terminate the Employment without cause, at
any time, upon thirty (30) days’ prior written notice. Upon termination without
cause, the Company shall provide the following severance payments and benefits
to the Executive: a cash payment of one month of the Executive’s base salary as
of the date of such termination for each year (which is any period longer than
six months but no more than one year) and a cash payment of half month of the
Executive’s base salary as of the date of such termination for any period of
employment no more than six months, provided that the total severance payments
shall not exceed twelve months of the Executive’s base salary.  

 

Upon termination without cause, the Executive shall also be entitled to the
amount of base salary earned and not paid prior to termination.  

 

In order to be eligible for, and as a condition precedent for the payment of,
the severance payments and benefits under this Section 7(a)(iii), the Executive
must execute and deliver to the Company a general release of the Company and all
members of the Group and their affiliates in a form reasonably satisfactory to
the Board.  

 

(iv) Change of Control Transaction. If the Company or its successor terminates
the Employment upon a merger, consolidation, or transfer or sale of all or
substantially all of the assets of the Company with or to any other
individual(s) or entity (the “Change of Control Transaction”), the Executive
shall be entitled to the following severance payments and benefits upon such
termination: (1) a lump sum cash payment equal to 3 months of the Executive’s
base salary at a rate equal to the greater of her annual salary in effect
immediate1y prior to the termination, or her then current annua1 salary as of
the date of such termination; (2) a lump sum cash payment equal to a pro-rated
amount of her target annual bonus for the year immediately preceding the
termination; (3) payment of premiums for continued health benefits under the
Company’s health plans for 3 months fo1lowing the termination; and (4) immediate
vesting of 100% of the then-unvested portion of any outstanding equity awards
held by the Executive. 

 

  (b)

By the Executive. The Executive may terminate the Employment at any time with
thirty (30) days’ prior written notice to the Company without cause, if
(1) there is a material reduction in the Executive’s authority, duties and
responsibilities unless such reduction was made with her consent, or (2) there
is a material reduction in the Executive’s annual salary (the occurrences in (1)
and (2) being referred to as “Good Reason”). Upon the Executive’s termination of
the Employment due to either of the above reasons, the Company shall provide
compensation to the Executive equivalent to 3 months of the Executive’s base
salary that she is entitled to immediately prior to such termination. In
addition, the Executive may resign prior to the expiration of the Agreement if
such resignation is approved by the Board or an alternative arrangement with
respect to the Employment is agreed to by the Board.

 

In order to be eligible for, and as a condition precedent for the payment of,
the severance payments and benefits under this Section 7(b), the Executive must
execute and deliver to the Company a general release of the Company and all
members of the Group and their affiliates in a form reasonably satisfactory to
the Board.

 

  (c) Notice of Termination. Any termination of the Executive’s employment under
this Agreement shall be communicated by written notice of termination from the
terminating party to the other party. The notice of termination shall indicate
the specific provision(s) of this Agreement relied upon in effecting the
termination.

 

 4 

 

  

8.   CONFIDENTIALITY AND NONDISCLOSURE

 

  (a) Confidentiality and Non-disclosure. The Executive hereby agrees at all
times during the term of the Employment and after its termination, to hold in
the strictest confidence, and not to use, except for the benefit of the Company,
or to disclose to any person, corporation or other entity without written
consent of the Company, any Confidential Information. The Executive understands
that “Confidential Information” means any proprietary or confidential
information of the Company, its affiliates, or their respective clients,
customers or partners, including, without limitation, technical data, trade
secrets, research and development information, product plans, services, customer
lists and customers, supplier lists and suppliers, software developments,
inventions, processes, formulas, technology, designs, hardware configuration
information, personnel information, marketing, finances, information about the
suppliers, joint ventures, franchisees, distributors and other persons with whom
the Company does business, information regarding the skills and compensation of
other employees of the Company or other business information disclosed to the
Executive by or obtained by the Executive from the Company, its affiliates, or
their respective clients, customers or partners either directly or indirectly in
writing, orally or otherwise, if specifically indicated to be confidential or
reasonably expected to be confidential. Notwithstanding the foregoing,
Confidential Information shall not include information that is generally
available and known to the public through no fault of the Executive.

 

  (b) Company Property. The Executive understands that all documents (including
computer records, facsimile and e-mail) and materials created, received or
transmitted in connection with her work or using the facilities of the Company
are property of the Company and subject to inspection by the Company, at any
time. Upon termination of the Executive’s employment with the Company (or at any
other time when requested by the Company), the Executive will promptly deliver
to the Company all documents and materials of any nature pertaining to her work
with the Company and will provide written certification of her compliance with
this Agreement. Under no circumstances will the Executive have, following
her termination, in her possession any property of the Company, or any documents
or materials or copies thereof containing any Confidential Information.

 

  (c) Former Employer Information. The Executive agrees that she has not and
will not, during the term of her employment, (i) improperly use or disclose any
proprietary information or trade secrets of any former employer or other person
or entity with which the Executive has an agreement or duty to keep in
confidence information acquired by Executive, if any, or (ii) bring into the
premises of the Company any document or confidential or proprietary information
belonging to such former employer, person or entity unless consented to in
writing by such former employer, person or entity. The Executive will indemnify
the Company and hold it harmless from and against all claims, liabilities,
damages and expenses, including reasonable attorneys’ fees and costs of suit,
arising out of or in connection with any violation of the foregoing.

 

  (d) Third Party Information. The Executive recognizes that the Company may
have received, and in the future may receive, from third parties their
confidential or proprietary information subject to a duty on the Company’s part
to maintain the confidentiality of such information and to use it only for
certain limited purposes. The Executive agrees that the Executive owes the
Company and such third parties, during the Executive’s employment by the Company
and thereafter, a duty to hold all such confidential or proprietary information
in the strictest confidence and not to disclose it to any person or firm and to
use it in a manner consistent with, and for the limited purposes permitted by,
the Company’s agreement with such third party.

 



 5 

 

 

This Section 8 shall survive the termination of this Agreement for any reason.
In the event the Executive breaches this Section 8, the Company shall have right
to seek remedies permissible under applicable law.

 

9.   CONFLICTING EMPLOYMENT

 

The Executive hereby agrees that, during the term of her employment with the
Company, she will not engage in any other employment, occupation, consulting or
other business activity related to the business in which the Company is now
involved or becomes involved during the term of the Executive’s employment, nor
will the Executive engage in any other activities that conflict with her
obligations to the Company without the prior written consent of the Company.

 

10.   NON-COMPETITION AND NON-SOLICITATION

 

In consideration of the salary paid to the Executive by the Company, the
Executive agrees that during the term of the Employment and for a period of
twelve (12) months following the termination of the Employment for whatever
reason:

 

  (a) The Executive will not approach clients, customers or contacts of the
Company or the Group, users of the Company’s or the Group’s services, or other
persons or entities introduced to the Executive in the Executive’s capacity as a
representative of the Company or the Group for the purposes of doing business
with such persons or entities which will harm the business relationship between
the Company or the Group and such persons and/or entities;

 

  (b) the Executive will not assume employment with or provide services as a
director, consultant or otherwise for any Competitor, or engage, whether as
principal, partner, licensor or otherwise, in any Competitor; and

 

  (c) the Executive will not seek, directly or indirectly, by the offer of
alternative employment or other inducement whatsoever, to solicit the services
of any officer, director, or employee of or consultant to the Company or any
member of the Group employed or engaged as at or after the date of such
termination, or in the twelve (12) months preceding such termination.

 

The provisions contained in Section 10 are considered reasonable by the
Executive in order to protect the legitimate business interest of the Company
and the Group. In the event that any such provisions should be found to be void
under applicable laws but would be valid if some part thereof was deleted or the
period or area of application reduced, such provisions shall apply with such
modification as may be necessary to make them valid and effective.

 

This Section 10 shall survive the termination of this Agreement for any reason.
In the event the Executive breaches this Section 10, the Executive acknowledges
that there will be no adequate remedy at law, and the Company or the applicable
member of the Group shall be entitled to injunctive relief and/or a decree for
specific performance, and such other relief as may be proper (including monetary
damages if appropriate). In any event, the Company or any applicable member of
the Group shall have right to seek all remedies permissible under applicable
law.

 

11.   WITHHOLDING TAXES

 

Notwithstanding anything else herein to the contrary, the Company may withhold
(or cause there to be withheld, as the case may be) from any amounts otherwise
due or payable under or pursuant to this Agreement such national, provincial,
local or any other income, employment, or other taxes as may be required to be
withheld pursuant to any applicable law or regulation.

 



 6 

 

 

12.   ASSIGNMENT

 

This Agreement is personal in its nature and neither of the parties hereto
shall, without the consent of the other, assign or transfer this Agreement or
any rights or obligations hereunder; provided, however, that (i) the Company may
assign or transfer this Agreement or any rights or obligations hereunder to any
member of the Group without such consent, and (ii) in the event of a Change of
Control Transaction, this Agreement shall, subject to the provisions hereof, be
binding upon and inure to the benefit of such successor and such successor shall
discharge and perform all the promises, covenants, duties, and obligations of
the Company hereunder. 

 

13.   SEVERABILITY

 

If any provision of this Agreement or the application thereof is held invalid,
the invalidity shall not affect other provisions or applications of this
Agreement which can be given effect without the invalid provisions or
applications and to this end the provisions of this Agreement are declared to be
severable.

 

14.   ENTIRE AGREEMENT

 

This Agreement constitutes the entire agreement and understanding between the
Executive and the Company regarding the terms of the Employment and supersedes
all prior or contemporaneous oral or written agreements concerning such subject
matter. The Executive acknowledges that she has not entered into this Agreement
in reliance upon any representation, warranty or undertaking which is not set
forth in this Agreement. Any amendment to this Agreement must be in writing and
signed by the Executive and the Company.

 

15.    GOVERNING LAW; JURISDICTION

 



This Agreement and all issues pertaining to the Employment or the termination of
the Employment shall be governed and interpreted in accordance with the laws of
New York without regard to choice of law principles, except the arbitration
provision which shall be governed by the Federal Arbitration Act. Executive
agrees that if, for any reason, any provision hereof is unenforceable, the
remainder of this Agreement will nonetheless remain binding and in effect. Any
dispute regarding the Employment or this Agreement, other than any injunctive
relief available under Section 10 hereof, which cannot be resolved by
negotiations between the Executive and the Company shall be submitted to, and
solely determined by, final and binding arbitration conducted by the American
Arbitration Association (“AAA”) in accordance with its arbitration rules
applicable to employment disputes, and the parties agree to be bound by the
final award of the arbitrator in any such proceeding. The arbitrator shall apply
the laws of the State of New York with respect to the interpretation or
enforcement of this Agreement, or to any claims involving the Employment or the
termination of the Employment. All questions regarding whether or not a dispute
is subject to arbitration will be resolved by the arbitrator. Arbitration shall
be held in the AAA New York City Office, or such other place as the parties may
mutually agree. Judgment upon the award by the arbitrator may be entered in any
court having jurisdiction, including in The People’s Republic of China or Hong
Kong. The arbitrator shall award costs and attorney fees to the prevailing
party. As part of this Agreement, Executive agrees that Executive may not
participate in a representative capacity or as a member of any class of claims
pertaining to any claim against the Company. There is no right or authority for
any claims subject to this Agreement to be arbitrated on a class or collective
action basis or on any basis involving claims brought in a purported
representative capacity on behalf of any other person or group of people
similarly situated. Such claims are prohibited. Furthermore, claims brought by
or against either the Company or the Executive may not be joined or consolidated
in the arbitration with claims brought by or against any other person or entity
unless otherwise agreed to in writing by all parties involved.



 



 7 

 

 

16.   AMENDMENT

 

This Agreement may not be amended, modified or changed (in whole or in part),
except by a formal, definitive written agreement expressly referring to this
Agreement, which agreement is executed by both of the parties hereto.

 

17.   WAIVER

 

Neither the failure nor any delay on the part of a party to exercise any right,
remedy, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy, power or
privilege preclude any other or further exercise of the same or of any right,
remedy, power or privilege, nor shall any waiver of any right, remedy, power or
privilege with respect to any occurrence be construed as a waiver of such right,
remedy, power or privilege with respect to any other occurrence. No waiver shall
be effective unless it is in writing and is signed by the party asserted to have
granted such waiver.

 

18.   NOTICES

 

All notices, requests, demands and other communications required or permitted
under this Agreement shall be in writing and shall be deemed to have been duly
given and made if (i) delivered by hand, (ii) otherwise delivered against
receipt therefor, (iii) sent by a recognized courier with next-day or second-day
delivery, or (iv) by email, to the last known address of the other party, with
communications to the Company being to the attention of the Company’s Chief
Executive Officer.

 

19.   COUNTERPARTS

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original as against any party whose signature appears
thereon, and all of which together shall constitute one and the same instrument.
This Agreement shall become binding when one or more counterparts hereof,
individually or taken together, shall bear the signatures of all of the parties
reflected hereon as the signatories.

 

Photographic or electronic copies of such signed counterparts may be used in
lieu of the originals for any purpose, and signed counterparts may be delivered
by electronic means.

 

20.   NO INTERPRETATION AGAINST DRAFTER

 

Each party recognizes that this Agreement is a legally binding contract and
acknowledges that it, or she has had the opportunity to consult with legal
counsel of choice. In any construction of the terms of this Agreement, the same
shall not be construed against either party on the basis of that party being the
drafter of such terms.

 

[Remainder of this page has been intentionally left blank.]

 

 8 

 

  

IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.

 

  Senmiao Technology Limited         By: /s/ Xi Wen   Name:  Xi Wen   Title:
Chief Executive Officer         Executive         Signature:   /s/ Xiaoyuan
Zhang   Name: Xiaoyuan Zhang 

  

 9 



 

 

